Hoyt, C. J.
(dissenting).— The existence of the judgment against the respondent having been conceded it was incumbent upon him to introduce testimony at least tending to show that it had been paid, and since that which he did introduce tended to show that, if paid at all, such payment had not been in money, it was necessary for him to show not only that property of value equal to the judgment had been received by the appellant, but also to show that at the time such property was received, it was taken by the appellant in full payment of the judgment, and in my opinion there was no testimony which tended at all to show that the property, which it was alleged had been received by the appellant, had been taken by him as payment of the judgment. On the contrary it affirmatively appeared that there had been nothing said or done by or between the parties at the time the property was delivered which tended to show that it had been accepted in payment of the judgment. Iam, therefore, of the opinion that the respondent failed to introduce any evidence tending to show a fact which it was necessary for him to establish to overcome the prima facie case against him made by the introduction of the judgment in evidence.